Citation Nr: 0831756	
Decision Date: 09/17/08    Archive Date: 09/30/08

DOCKET NO.  06-34 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for peripheral vascular 
disease (PVD) of the upper extremities.

2.  Entitlement to service connection for PVD of the lower 
extremities.

3.  Entitlement to service connection for coronary artery 
disease (CAD).

4.  Entitlement to service connection for bilateral hearing 
loss.

5.  Whether new and material evidence, sufficient to reopen a 
claim of entitlement to service connection for chronic 
dermatitis, has been received.


REPRESENTATION

Veteran represented by:	John S. Berry, Esq.


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to July 
1971.  
 
The issue of service connection for diabetes mellitus was 
excluded from the substantive appeal by the veteran.

The RO previously denied service connection for chronic 
dermatitis by January 1987 rating decision that became final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 
(2007).  A previously decided claim may not be reopened in 
the absence of new and material evidence.  Barnett v. Brown, 
8 Vet. App. 1 (1995) (citing 38 U.S.C. §§ 5108, 7104(b)).  
Further, regardless of RO action, the Board is bound to 
decide the threshold issue of whether the evidence is new and 
material before addressing the merits of a claim.  Id.  The 
discussion is to be found in the body of the decision below.


FINDINGS OF FACT

1.  PVD of the upper extremities is not shown to be related 
to the veteran's active duty service, nor is upper extremity 
PVD linked to a service-connected disability.

2.  PVD of the lower extremities is not shown to be related 
to the veteran's active duty service, nor is lower extremity 
PVD linked to a service-connected disability.

3.  CAD is not shown to be related to the veteran's active 
duty service, nor is CAD linked to a service-connected 
disability.

4.  The veteran suffers from bilateral hearing loss within 
the meaning of VA law and regulations; such hearing loss is 
not shown to be related to the veteran's active duty service.

5.  By a January 1987 rating decision, the RO denied the 
veteran's claim of service connection for dermatitis due to 
Agent Orange exposure.  The veteran was provided notice of 
the decision and his appellate rights; he did not initiate an 
appeal, timely or otherwise.  

6.  The evidence received since the January 1987 rating 
decision is insufficient to establish a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, would result in a different outcome of 
the claim.


CONCLUSIONS OF LAW

1.  PVD of the upper extremities was not incurred in or 
aggravated by the veteran's active duty service, nor is PVD 
of the upper extremities proximately due to or the result of 
a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2007).

2.  PVD of the lower extremities was not incurred in or 
aggravated by the veteran's active duty service, nor is PVD 
of the lower extremities proximately due to or the result of 
a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2007).

3.  CAD was not incurred in or aggravated by the veteran's 
active duty service, nor is CAD proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 
(2007).

4.  Bilateral hearing loss was not incurred in or as a result 
of the veteran's active duty service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2007).

5.  The January 1987 rating decision, by which the RO denied 
entitlement to service connection for dermatitis to include 
as due to Agent Orange exposure, is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.1103 (2007).

6.  The evidence received since the January 1987 rating 
decision is not new and material, and the claim of 
entitlement to service connection for dermatitis is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ), in this case 
the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
Sates Court of Appeals for Veterans Claims (Court) held that, 
upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, notice consistent with 
the Court's holding in Dingess was provided.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
clarified VA's duty to notify in the context of claims to 
reopen.  With respect to such claims, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  To 
satisfy this requirement, the Secretary is required to look 
at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

In this case, the notice letter provided in September 2004 
included the criteria for reopening a previously denied 
claim, the criteria for establishing service connection, and 
information concerning why the claim was previously denied.  
Consequently, the Board finds that adequate notice has been 
provided, as the veteran was informed about what evidence 
would be necessary to substantiate the elements required to 
establish service connection that were found insufficient in 
the previous denial.  

The VCAA duty to notify was satisfied by way of a letters 
sent to the veteran in September 2004, March 2006, and May 
2007 that fully addressed all three notice elements and was 
sent prior to the initial AOJ decision in this matter.  The 
letters informed the veteran of what evidence was required to 
substantiate the claims and of the veteran's and VA's 
respective duties for obtaining evidence.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, medical examinations were provided in November 
2004.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA clinical 
records, service medical records, VA medical examination 
reports, and private medical evidence.  Significantly, 
neither the veteran nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist the veteran in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  When the positive and negative 
evidence as to a claim is in approximate balance, thereby 
creating a reasonable doubt as to the merits of a claim, the 
claimant prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).  If the Board determines that the preponderance 
of the evidence is against the claim, it has necessarily 
found that the evidence is not in approximate balance, and 
the benefit of the doubt rule is inapplicable.  Id. at 1365.

Law and Regulations

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as cardiovascular-
renal disease and arteriosclerosis, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310 (2007).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board acknowledges that the lack of any evidence that the 
veteran exhibited hearing loss during service is not fatal to 
his claim.  The laws and regulations do not require in 
service complaints of or treatment for hearing loss in order 
to establish service connection.  See Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992).  Instead, as noted by the Court:

[W]here the regulatory threshold 
requirements for hearing disability are 
not met until several years after 
separation from service, the record must 
include evidence of exposure to disease 
or injury in service that would adversely 
affect the auditory system and post- 
service test results meeting the criteria 
of 38 C.F.R. § 3.385....For example, if 
the record shows (a) acoustic trauma due 
to significant noise exposure in service 
and audiometric test results reflecting 
an upward shift in tested thresholds in 
service, though still not meeting the 
requirements for "disability" under 38 
C.F.R. § 3.385, and (b) post-service 
audiometric testing produces findings 
meeting the requirements of 38 C.F.R. § 
3.385, rating authorities must consider 
whether there is a medically sound basis 
to attribute the post-service findings to 
the injury in service, or whether they 
are more properly attributable to 
intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

Analysis

PVD of the upper extremities

The service medical records make no mention of PVD of the 
upper extremities.  On November 2004 VA medical examination, 
the veteran complained of tingling of the hands and fingers 
at night and while driving.  He had a history of employment 
in a packing plant entailing repetitive activity.  The 
symptoms became apparent in the previous two years.  The 
examiner noted fairly good range of motion of the upper 
extremities.  Deep tendon reflexes were plus two bilaterally.  
An X-ray study of the right wrist revealed some narrowing of 
the joint between the navicular and trapezium.  The finding 
was consistent with degenerative disease.  The examiner 
diagnosed mild bilateral PVD with degenerative joint disease 
of the right wrist.  The examiner opined that the veteran's 
PVD was unrelated to service or to diabetes mellitus, as the 
veteran did not suffer from that disability.  

Because there is no direct nexus between PVD of the upper 
extremities and service, service connection for PVD of the 
upper extremities is denied.  38 C.F.R. § 3.303.  
Furthermore, service connection for PVD is not warranted as 
secondary to diabetes mellitus because the most recent 
evidence reflects that the veteran does not suffer from that 
disability and because service connection for diabetes 
mellitus has not been granted.  The granting of service 
connection on a secondary basis requires that the underlying 
disability be service connected.  38 C.F.R. § 3.310.

The Board notes that the veteran has not claimed entitlement 
to service connection for degenerative joint disease of the 
right wrist.  In any event, however, service connection for 
right wrist degenerative joint disease would not be warranted 
because the November 2004 VA examiner indicate that the 
condition was not related of service.  38 C.F.R. § 3.303.

The Board has considered the provisions of 38 U.S.C.A. 
§ 5107(b), but there is not such a state of approximate 
balance of the positive evidence with the negative evidence 
to otherwise warrant a favorable decision.

PVD of the lower extremities

The service medical records make no mention of PVD of the 
lower extremities.  On November 2004 VA medical examination, 
the veteran complained of tingling and numbness of the feet 
during the day.  These symptoms became apparent in the 
previous two years.  The examiner noted fairly good range of 
motion of the lower extremities with no crepitus of the knees 
bilaterally.  Deep tendon reflexes were  plus two 
bilaterally.  The examiner diagnosed mild bilateral PVD.  The 
examiner opined that the veteran's PVD was unrelated to 
service or to diabetes mellitus, as the veteran did not 
suffer from that disability.  

Because there is no direct nexus between PVD of the lower 
extremities and service, service connection for PVD of the 
lower extremities is denied.  38 C.F.R. § 3.303.  
Furthermore, service connection for PVD of the lower 
extremities is not warranted as secondary to diabetes 
mellitus because the most recent evidence reflects that the 
veteran does not suffer from that disability and because 
service connection for diabetes mellitus has not been 
granted.  The granting of service connection on a secondary 
basis requires that the underlying disability be service 
connected.  38 C.F.R. § 3.310.

The Board has considered the provisions of 38 U.S.C.A. 
§ 5107(b), but there is not such a state of approximate 
balance of the positive evidence with the negative evidence 
to otherwise warrant a favorable decision.




CAD

The service medical records are silent as to any mention of 
heart condition.  

In February 1984, the veteran underwent a VA medical 
examination.  As to the heart, there was regular rate and 
rhythm with no murmurs.  

An April 2002 private medical progress note indicated that 
the veteran was recently released from the hospital pursuant 
to a myocardial infarction and the placement of two stents in 
the heart.  

On November 2004 VA medical examination, the heart beat was 
regular with no murmurs, clicks, or rubs.  The veteran denied 
angina, dyspnea, and fatigue but indicated occasional 
dizziness.  There were no episodes of acute cardiac illness, 
congestive heart failure, acute rheumatic heart disease, 
valvular surgery, or cardiac transplant.  The examiner 
diagnosis CAD status post coronary artery bypass graft in 
2002, a stable stress test, and history of arthrosclerosis 
secondary to hyperlipidemia.  The examiner opined that the 
veteran's CAD with subsequent surgical intervention was less 
likely than not the result of Agent Orange exposure in 
service, as the veteran did not suffer from diabetes 
mellitus.  Rather, it was more likely that the veteran's CAD 
resulted from hyperlipidemia of several years' duration.

Pursuant to the foregoing, service connection for CAD cannot 
be granted.  In order for service connection to be granted, 
the evidence would have to reflect a nexus between the 
veteran's CAD and service.  38 C.F.R. § 3.303.  Such a link 
has not been shown.  

The Board notes that the veteran has asserted that his CAD is 
due to "borderline" diabetes.  The Board observes that the 
veteran did not perfect an appeal regarding the issue of 
entitlement to service connection for diabetes mellitus, and 
such issue is not before the Board.  See 38 C.F.R. §§ 20.200, 
20.201, 20.202, 20.302 (2007) (detailing the procedural 
requirements and time limitations for appealing adverse RO 
decisions to the Board).  The Board further observes that the 
most recent medical evidence does not reflect the presence of 
diabetes mellitus and that, in any event, service connection 
for CAD would not be warranted on a secondary basis as 
secondary to diabetes mellitus, as diabetes mellitus is not a 
service-connected disability, and secondary service 
connection requires that the underlying disability be service 
connected.  38 C.F.R. § 3.310.

The Board has considered the provisions of 38 U.S.C.A. 
§ 5107(b), but there is not such a state of approximate 
balance of the positive evidence with the negative evidence 
to otherwise warrant a favorable decision.

Bilateral hearing loss

The service medical records are silent as to finding of 
hearing loss or complaints thereof.  

During a November 2004 VA audiologic consult, the veteran 
indicated that the onset of hearing loss was gradual and that 
his history consisted of both service and occupational noise 
exposure.  After service, apparently, the veteran was a truck 
maintenance machinist.  The veteran had sensorineural hearing 
loss with word recognition that was within normal limits.

On VA examination in November 2004, the veteran reported 
bilateral hearing loss.  He denied pre-service noise 
exposure.  However, he did indicate military noise exposure 
as an aircraft repairman in a combat zone without the benefit 
of hearing protection.  The veteran acknowledges post-service 
noise exposure while employed in a meat packing plant.  He 
told the examiner that he did not notice hearing loss until 
years after service.  On examination, hearing was as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
30
35
45
65
LEFT
35
35
40
55
60

Speech recognition scores under the Maryland CNC were 100 per 
on the right, and 96 per on the left.  The examiner diagnosis 
bilateral hearing loss and opined that it was not likely 
attributable to in-service noise exposure because all hearing 
tests in service, to include the separation examination, 
yielded normal results.

The medical evidence indicates that the veteran suffers from 
bilateral hearing loss within the meaning of VA law and 
regulations.  38 C.F.R. § 3.385.  The competent medical 
evidence, however, reflects that the veteran's bilateral 
hearing loss is not likely due to noise exposure in service.  
Because there is no apparent nexus between the veteran's 
claimed hearing loss and service, service connection for 
bilateral hearing loss must be denied.  38 C.F.R. § 3.303.  

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.

New and Material Evidence 

In a January 1987 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for 
dermatitis to include as due to Agent Orange exposure on the 
basis that there was no evidence of a skin condition related 
to service or to herbicide exposure therein.  The veteran was 
provided notice of the decision and of his appellate rights.  
He did not file a notice of disagreement.  Therefore, the 
January 1987 rating decision became final based on the 
evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 
20.1103.  Nevertheless, a claim will be reopened in the event 
that new and material evidence is presented.  38 U.S.C.A. § 
5108.  Because the January 1987 rating decision was the last 
final disallowance, the Board must review all of the evidence 
submitted since that decision to determine whether the 
veteran's claim of service connection should be reopened and 
re-adjudicated on a de novo basis.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  If new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Board shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108.  

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a two-part 
analysis.  First, the Board must determine whether the 
evidence presented or secured since the prior final 
disallowance of the claim is "new and material."  Second, if 
the Board determines that the evidence is "new and material," 
it must reopen the claim and evaluate the merits of the claim 
in view of all the evidence, both new and old.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The Board notes that 38 C.F.R. § 3.156(a), which defined "new 
and material" evidence, was amended in August 2001.  The 
amendment is applicable to claims filed on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  The 
amendment is applicable in this case.

The amended version of 38 C.F.R. § 3.156(a) provides as 
follows:

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.

38 C.F.R. § 3.156(a) (2007).

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the January 1987 rating 
decision consisted of 
The service medical records reflecting mild acne on the face 
and upper trunk in October 1970 for which a cream was 
prescribed.  There is no further mention of the skin in the 
service medical records.  The evidence of record at the time 
of the January 1987 rating decision also included a February 
1984 VA medical examination report reflecting assertions of 
the veteran that he had a rash on the legs that developed in 
1971.  The examiner indicated that there was redness on the 
lower legs without itching.  There had never been ulceration, 
and the veteran stated that he had never sought any medical 
treatment for the rash.  The examiner diagnosed chronic 
dermatitis that was eczematous in nature.   

Potentially relevant evidence received subsequent to the 
January 1987 rating decision consists of a November 2004 VA 
medical examination report making no reference to the skin.  
Added to the claims file was a May 2005 letter from a private 
physician who observed dyschromia/post-inflammatory 
hyperpigmentaion that could have been caused by a number of 
different things and that there was no way for him of 
determine a cause.  In a written statement received in May 
2005, the veteran asserted that his skin condition did not 
exist prior to service and manifested only while he was in 
Vietnam and several lay statement attesting to the fact that 
the veteran's skin condition was not apparent before leaving 
for Vietnam but was present only upon the veteran's return 
from service.  Also added of the record was a June 2005 
pathology report reflecting no inflammation of the skin and 
revealing extensive hemosiderin deposition, epidermal 
atrophy, and dermal fibrosis.  Also added to the record was a 
July 2005 report from a private dermatologist to whom the 
veteran complained of dyspigmentation of the lower legs.  The 
dermatologist observed hyperpigmented sclerotic patches on 
the veteran's lower legs consistent with chronic dermatitis 
that were possibly consistent with exposure to external 
chemicals.  The physician was unable to conclude with any 
certainty the exact cause of the veteran's dermatitis but she 
could not rule out Agent Orange or other chemical exposure 
that could have happened while the veteran was in service, as 
the biopsy showed no chronic inflammation.  

The Board has reviewed the evidence since the January 1987 
rating decision and has determined that the it is "new", as 
it was not of record before the RO issued the January 1987 
rating decision.  However, the aforementioned evidence is not 
"material" because it establishes no reasonable possibility 
that the new evidence, when viewed in the context of all the 
evidence, would result in a different outcome of the claim.  
The veteran's assertions and any other lay evidence do not 
constitute competent medical evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) (competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions).  Thus, the Board cannot rely on the 
statements of the veteran or other lay person in making 
determinations regarding the etiology of his skin condition.  
Moreover, the medical evidence submitted is speculative as 
best regarding the origins of the veteran's claimed 
dermatologic disorder, and such evidence is not probative of 
the matter at hand.  Indeed, the Court has held that medical 
opinions, which are speculative, general or inconclusive in 
nature, cannot support a claim.  See Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992); see also Stegman v. Derwinski, 3 
Vet. App. 228, 230 (1992) (evidence favorable to the 
veteran's claim that does little more than suggest a 
possibility that his illnesses might have been caused by 
service is insufficient to establish service connection).  
Thus, the Board finds that the aforementioned evidence does 
not relate to unestablished facts necessary to substantiate 
the veteran's claim for service connection for chronic 
dermatitis, and does not present the reasonable possibility 
of substantiating his claim.  38 C.F.R. § 3.156(a).  
Accordingly, the veteran's claim of service connection for 
chronic dermatitis is not reopened.


ORDER

The appeal is denied.



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


